DETAILED ACTION
1.	This communication is in response to the request for continued examination filed on 2/19/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-13, and 15 (renumbered as 1-13) are allowed. 



EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Wang on 11/4/2020.
Please amend the claims filed on 5/21/2020 as follows:

(Currently amended) A method of pruning data that is performed by one or more computing systems of a data storage system, each computing system including a processor and memory, the method comprising: 
receiving an indication to delete a first archive file that stores data, 
wherein the first archive file includes a first set of data; and 
wherein the first set of data includes blocks of data;
determining, by the one or more computing systems, if the first set of data comprises at least one reference to a second set of data included in a second archive file; 

deleting any of the references to the second set of data referenced by the first set of data;
determining if the second set of data is referenced by a third set of data included in a third archive file; and 
if the second set of data is not referenced by the third set of data, then deleting the second archive file; 

determining, by the one or more computing systems, if the first set of data is referenced by at least one of the third set of data and a fourth set of data included in a fourth archive file; and 
if the first set of data is referenced by at least one of the third set of data and the fourth set of data, then: 
deleting any references to the first set of data by the third set of data and any references to the first set of data by the fourth set of data; and storing an indication to delete the first archive file.
2. (Canceled) 
3. (Previously presented) The method of claim 1, further comprising: if the first set of data is not referenced by either the third set of data or the fourth set of data, then deleting the first archive file.4. (Previously presented) The method of claim 1, further comprising: if the first set of data is not referenced by either the third set of data or the fourth set of data, then: deleting the first archive file; and storing an indication of the deletion of the first archive file.5. (Previously presented) The method of claim 1, further comprising: if the first set of 
receiving an indication to delete the third archive file; determining if the third set of data references to the first set of data; 

if the third set of data references to the first set of data, then: 
deleting any references to the first set of data referenced by the third set of data; 

determining if the first set of data is referenced by the fourth set of data; and 

if the first set of data is not referenced by the fourth set of data, then: 

deleting the first archive file; and 

performing at least one of deleting the stored indication to delete the first  archive file and storing an indication of the deletion of the first archive file; 

determining if the third set of data is referenced by at least one of the fourth set of data and a fifth set of data included in a fifth archive file; and 

if the third set of data is referenced by at least one of the fourth set of data and the fifth set of data, then: 



storing an indication to delete the third archive file.8. (Previously presented) The method of claim 1, wherein the indication to delete the first archive file is received at a first time and indication to delete the third archive file is received at a second time subsequent to the first time.9. (Currently amended) A method of managing data that is performed by one or more computing systems of [[an]] a data storage system, each computing system including a processor and memory, the method comprising: 

receiving a first indication to perform a first storage operation; 

receiving a first set of data objects involved in the first storage operation; 

for at least one of the data objects in the first set, by the one or more computing systems: 
generating an identifier that represents the data object; 
based on the generated identifier, determining whether an instance of the data object is already stored in a first data storage system; and 
if an instance of the data object has already been stored, then: 
determining a location of the instance of the data object; and 
storing a reference to the location of the instance of the data object in a first file in a directory of the first data storage system, 
wherein the first file is configured to store multiple references, and wherein each reference refers to a location of an instance of a data object; and 



copying the data objects stored in the first data storage system to a second data storage system; 

receiving a second indication to perform a second storage operation; 

receiving a second set of data objects involved in the second storage operation; 
and for at least one of the data objects in the second set: 
generating an identifier that represents the data object; and 
storing the data object in the first data storage system.10. (Original) The method of claim 9, further comprising repeating at least twice the copying of the data objects stored in the first data storage system to the second data storage system, wherein the repeating is periodic.11. (Original) The method of claim 9, further comprising: 
determining a rate of change of data of at least some of the data objects in the first and second sets; and 

repeating at least twice the copying of the data objects stored in the first data storage system to a second data storage system, 

wherein the frequency of the repeating is based upon the determined rate of change of data.12. (Previously presented) A method of pruning files containing data that is performed by one or more computing systems, each computing system including a processor and memory, the method comprising:  


determining, by the one or more computing systems, if the first set of data references a second set of data included in a second archive file; 
if the first set of data references the second set of data, then: 
deleting any references to the second set of data by the first set of data; and deleting the second archive file; 

determining, by the one or more computing systems, if the first set of data is referenced by at least a third set of data included in a third archive file; and 

if the first set of data is referenced by at least the third set of data, then: 
deleting any references to the first set of data by the third set of data; and storing an indication to delete the first archive file.13. (Previously presented) The method of claim 12, further comprising: 
receiving an indication to delete the third archive file; 
determining if the third set of data references the first set of data; 
if the third set of data references the first set of data, then: 
deleting any references to the first set of data by the third set of data; and deleting the first archive file; and

determining if the third set of data is referenced by at least a fourth set of data in a fourth archive file; and 
if the third set of data is referenced by at least the fourth set of data, then: 
deleting any to the third set of data by the fourth set of data; and 
storing an indication to delete the third archive file.
18. Canceled.19. Canceled.20. Canceled.





Reasons for allowance
3.	With respect to claim 1 the prior art does not teach or fairly suggest receiving an indication to delete a first archive file that stores data, wherein the first archive file includes a first set of data; and  wherein the first set of data includes blocks of data; determining, by the one or more computing systems, if the first set of data comprises at least one reference to a second set of data included in a second archive file;  if the first set of data references comprises at least one reference to the second set of data, then:  deleting any of the references to the second set of data referenced by the first set of data; determining if the second set of data is referenced by a third set of data included in a third archive file; and  if the second set of data is not referenced by the third set of data, then deleting the second archive file;  determining, by the one or more computing systems, if the first set of data is referenced by at least one of the third set of data and a fourth set of data included in a fourth archive file; and  if the first set of data is referenced by at least one of the third set of data and the fourth set of data, then:  deleting any references to the first set of data by the third set of data and any references to the first set of data by the fourth set of data; and storing an indication to delete the first archive file.

With respect to claim 9 the prior art does not teach or fairly suggest receiving a first indication to perform a first storage operation; receiving a first set of data objects involved in the first storage operation;  for at least one of the data objects in the first set, by the one or more computing systems: generating an identifier that represents the data object; based on the generated identifier, determining whether an instance of the data object is already stored in a first data storage system; and if an instance of the data object has already been stored, then: determining a location of the instance of the data object; and  storing a reference to the location of the instance of the data object in a first file in a directory of the first data storage system, wherein the first file is configured to store multiple references, and wherein each reference refers to a location of an instance of a data object; and if an instance of the data object is not already stored in the first data storage system, then storing the data object in a second file in the directory, wherein the second file is configured to store only a single instance of each data object; copying the data objects stored in the first data storage system to a second data storage system; receiving a second indication to perform a second storage operation;  receiving a second 

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is ouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 26, 2021